Order filed November 9, 2021




                                       In The

                      Fourteenth Court of Appeals
                                    ____________

                                NO. 14-21-00430-CV
                                    ____________

                    In the Interest of L.A.V. and S.H.V., children


                      On Appeal from the 314th District Court
                               Harris County, Texas
                        Trial Court Cause No. 2019-03748J


                                      ORDER

      This is an accelerated appeal from a decree of termination in a parental
termination case.

      The notice of appeal was filed July 27, 2021. The reporter’s record was due
within 10 days after the notice of appeal was filed. See Tex. R. App. P. 35.1(b);
28.4(a)(1). The record has not been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is
filed. See Tex. R. Jud. Admin. 6.2(a). The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). The trial court must direct the court reporter to immediately commence
the preparation of the reporter’s record and must arrange for a substitute reporter,
if necessary. See Tex. R. App. P. 28.4(b)(1).

      Because the reporter’s record has not been filed timely in this accelerated
appeal, we issue the following order:

      We order Jill Bartek, the court reporter, to file the record in this appeal on
or before November 18, 2021. If Jill Bartek does not timely file the record as
ordered, the court will issue an order requiring her to appear at a hearing to show
cause why the record has not been timely filed and why she should not be held in
contempt of court for failing to file the record as ordered. Contempt of court is
punishable by a fine and/or confinement in jail.



                                  PER CURIAM


Panel Consists of Chief Justice Christopher and Justices Zimmerer and Wilson.